Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 8, 12-16 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2012/0020501) in view of Heuvel (US 20120286765).

Regarding claim 1, Lee teaches A vibration device, comprising: a housing (Lee figure 4, Case cover 10); compound vibration parts residing inside the housing (Lee figure 5 and ¶0062, this driver can produce bone conduction and air conduction sound which is considered compound vibration parts) and connected to a magnet component (Lee figure 5 and ¶0055-0057, magnet 37), wherein the magnet component is configured to drive a voice coil to vibrate (Lee figure 5 and ¶0055-0057, voice coil 35), the vibration of the voice coil drives the compound vibration parts to generate vibrations having at least two resonance peaks (Lee ¶0068, “bass sound” and ¶0070 “bone conduction vibrator 30 to reproduce high frequency sounds”), and the vibrations of the compound vibration parts produce a sound wave inside the housing and cause a leaked sound wave spreading outside the housing (Lee ¶0052 “at least one vent hole 18 is further formed in the top cover 15 so that the user hears sounds using both bone conduction and air conduction”); and a contact side connected to the compound vibration parts (Lee figure 17 and ¶0082-0085, case 50, covers 15 and 10), wherein the contact side at least includes a contact surface to contact and transmit vibration to a user (Lee figure 17 and ¶0082, it is also known and obvious that a bone conduction speaker would have to contact the user to transmit the vibrations), the contact surface including one or more holes, the one or more holes being configured to guide the sound wave inside the housing through the one or more holes to an outside of the housing (Lee ¶0051 and figure 6, “hole is formed at the center of the damper ear cap 41 so that the user hears sounds using air conduction”), the guided sound wave interfering with the leaked sound wave (Lee figure 6, ¶0052 “at least one vent hole 18 is further formed in the top cover 15 so that the user hears sounds using both bone conduction and air conduction,” both hole direct sound to the ear of the user for hearing), however does not explicitly teach frequencies of the at least two resonance peaks being catchable with human ears.

Heuvel teaches frequencies of the at least two resonance peaks being catchable with human ears (Heuvel figure 18 and ¶0102, “actuator 1440 has two resonance peaks 1810 and 1812,” within frequency 100-10000Hz).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the known technique of Heuvel to improve the known device of Lee to achieve the predictable result of reducing sound distortion caused by sharp resonance (Heuvel ¶0056)

Regarding claims 2 and 15, Lee in view of Heuvel teaches wherein the contact side includes a panel (Lee figure 17, finishing ring 21) and a vibration transfer layer (Lee figure 17 and ¶0082, “When the piezoelectric element 31 is vibrated by an electric signal, since the center of the first piezoelectric element fixing member 51 is fixed, its outer portion is shaken, thereby generating and improving a middle band of sounds”), the vibration transfer layer includes a first portion in contact with the panel (Lee figure 17, portion 50 in contact with 20) and a second portion not in contact with the panel (Lee figure 17, case 15), the first portion is higher than the second portion to form a step structure on the contact surface (Lee figure 17, portion 50 forms a step with ring 21).

Regarding claims 3 and 16, Lee in view of Heuvel teaches wherein the one or more holes are arranged on the second portion (Lee ¶0052 “at least one vent hole 18 is further formed in the top cover 15 so that the user hears sounds using both bone conduction and air conduction”).

Regarding claim 6, Lee in view of Heuvel teaches wherein the compound vibration parts include two or more vibration parts (Lee figure 6, piezo element 31 and vibrating plate 39).

Regarding claims 8 and 19, Lee in view of Heuvel teaches wherein the two or more vibration parts at least include a vibration conductive plate and a vibration board (Lee figure 6, piezo element 31 and vibrating plate 39).

Regarding claim 12, Lee in view of Heuvel teaches wherein a lower resonance peak of the at least two resonance peaks is equal to or lower than 900 Hz and a higher resonance peak of the at least two resonance peaks is equal to or lower than 9500 Hz (Heuvel figure 18 and ¶0102 “actuator 1440 has two resonance peaks 1810 and 1812”).

Regarding claim 13, Lee in view of Heuvel teaches wherein a difference between the frequencies of the at least two resonance peaks is at least 200 Hz (Heuvel figure 18 and ¶0102 “actuator 1440 has two resonance peaks 1810 and 1812”).

Regarding claim 14, Lee A speaker, comprising a vibration device including: a housing (Lee figure 4, Case cover 10); compound vibration parts residing inside the housing (Lee figure 5 and ¶0062, this driver can produce bone conduction and air conduction sound which is considered compound vibration parts) and connected to a magnet component (Lee figure 5 and ¶0055-0057, magnet 37), wherein the magnet component is configured to drive a voice coil to vibrate (Lee figure 5 and ¶0055-0057, voice coil 35), the vibration of the voice coil drives the compound vibration parts to generate vibrations having at least two resonance peaks (Lee ¶0068, “bass sound” and ¶0070 “bone conduction vibrator 30 to reproduce high frequency sounds”), and the vibrations of the compound vibration parts produce a sound wave inside the housing and cause a leaked sound wave spreading outside the housing (Lee ¶0052 “at least one vent hole 18 is further formed in the top cover 15 so that the user hears sounds using both bone conduction and air conduction”); and a contact side connected to the compound vibration parts (Lee figure 17 and ¶0082-0085, case 50, covers 15 and 10), wherein the contact side at least includes a contact surface to contact and transmit vibration to a user (Lee figure 17 and ¶0082, it is also known and obvious that a bone conduction speaker would have to contact the user to transmit the vibrations), the contact surface including one or more holes, the one or more holes being configured to guide the sound wave inside the housing through the one or more holes to an outside of the housing (Lee ¶0051 and figure 6, “hole is formed at the center of the damper ear cap 41 so that the user hears sounds using air conduction”), the guided sound wave interfering with the leaked sound wave (Lee figure 6, ¶0052 “at least one vent hole 18 is further formed in the top cover 15 so that the user hears sounds using both bone conduction and air conduction,” both hole direct sound to the ear of the user for hearing), however does not explicitly teach frequencies of the at least two resonance peaks being catchable with human ears.

Heuvel teaches frequencies of the at least two resonance peaks being catchable with human ears (Heuvel figure 18 and ¶0102, “actuator 1440 has two resonance peaks 1810 and 1812,” within frequency 100-10000Hz).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the known technique of Heuvel to improve the known device of Lee to achieve the predictable result of reducing sound distortion caused by sharp resonance (Heuvel ¶0056).

Claims 4 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2012/0020501) in view of Heuvel (US 20120286765) in further view of Niino (US 5790684).

Regarding claims 4 and 17, Lee in view of Heuvel does not explicitly teach wherein the vibration transfer layer is made of silicone rubber.

Niino teaches a vibration transfer layer is made of silicone rubber (Niino figure 2, Col 3 lines 4-25, teaches transferring of vibration through a silicone resin casing for bone conduction).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the known technique of Niino to improve the known device of Lee in view of Heuvel to achieve the predictable result of avoiding too much dampening of the vibration (Niino figure 2, Col 3 lines 4-25, “silicone rubber 15 which does not hinder the vibration of the vibration bar).

Claims 9-11 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2012/0020501) in view of Heuvel (US 20120286765) in further view of Mathis (US 4418248).

Regarding claim 9, Lee in view of Heuvel does not explicitly teach wherein at least part of the vibration conductive plate is fixed on the magnetic component via a grommet.

Mathis teaches wherein at least part of the vibration conductive plate is fixed on the magnetic component via a grommet (Mathis figure 2, retainer cap 30 or flange 19).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the known technique of Mathis to improve the known device of Lee in view of Heuvel to achieve the predictable result of a light weight dual element hearing device (Mathis Col 1 lines 57-60).

Regarding claim 10, Lee in view of Heuvel in further view of Mathis teaches wherein the voice coil is fixed on at least part of the vibration board (Lee ¶0066 and figure 6, “upon being shocked, the bottom cover 33 remains centered. As a result, even after the bottom cover 33 is used for a long time,” and voice coil 35 is attached to bottom cover 33).

Regarding claims 11 and 20, Lee in view of Heuvel in further view of Mathis teaches wherein the magnetic component comprises: a bottom plate (Mathis figure 2, molded plastic disc 26); an annular magnet attaching to the bottom plate (Mathis figure 2, molded plastic disc 26); an inner magnet concentrically disposed inside the annular magnet (Mathis figure 2, pole piece 28); an inner magnetic conductive plate attaching to the inner magnet (Mathis figure 2, permanent magnet 31); an annular magnetic conductive plate attaching to the annular magnet (Mathis figure 2, outer pole piece 29); and a grommet attaching to the annular magnetic conductive plate (Mathis figure 2, retainer cap 30 or flange 19).
Allowable Subject Matter
Claims 5 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the closest prior art either alone or in combination, fail to anticipate or render obvious, the claimed limitation of “wherein at least part of the compound vibration parts is made of stainless steels, a thickness of the compound vibration parts made of stainless steels is 0.1-0.2 mm” in combination with all other limitations in the claim(s) as defined by the applicant.

Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the closest prior art either alone or in combination, fail to anticipate or render obvious, the claimed limitation of “wherein the two or more vibration parts at least partially attach to each other” in combination with all other limitations in the claim(s) as defined by the applicant.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NORMAN YU whose telephone number is (571)270-7436.  The examiner can normally be reached on Mon - Fri 11am-7pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any response to this action should be mailed to:
                        Commissioner of Patents and Trademarks
                        P.O. Box 1450
                        Alexandria, Va.  22313-1450
        Or faxed to:
                    (571) 273-8300, for formal communications intended for entry and for 
                     informal or draft communications, please label “PROPOSED” or “DRAFT”.
                                Hand-delivered responses should be brought to: 
                         Customer Service Window 
                         Randolph Building 
                         401 Dulany Street 
                         Arlington, VA 22314
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NORMAN YU/Primary Examiner, Art Unit 2652